Order issued July 28, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01591-CR
                                 No. 05-13-01592-CR
                      ________________________________________

                         JOHN ELLSWORTH BLACK, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                           Before Justices Lang, Myers, and Brown

       Based on the Court’s opinion of this date, we GRANT the April 9, 2014 motion of Niles

Illich for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court

to remove Niles Illich as counsel of record for appellant. We DIRECT the Clerk of the Court to

send a copy of this order and all future correspondence to John Ellsworth Black, TDCJ No.

1891896, Byrd Unit, 21 FM 247, Huntsville, Texas, 77320.



                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE